PER CURIAM:
Upon further consideration of the facts, issues, and course of proceedings to date in this action, we are of opinion that permission to appeal under 28 U.S.C. § 1292(b) was improvidently granted.
APPEAL DISMISSED.*

We have been advised that the claims of the Wilsons against appellants Accomondo and O’Neill have been settled, but do not act on their motion for dismissal under Fed.R.App.P. 42(b) because the entire appeal has been dismissed. The parties should notify the district court of their settlement agreement for entry of an appropriate order in that court.